DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:   In regards to claim 12, the claimed subject matter “12. The method of claim 10, wherein the interleukin is IL-6 or IL-10” should be “12. The method of claim 11, wherein the interleukin is IL-6 or IL-10” since there is no antecedence for interleukin in claim 10. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 17, the claimed subject matter “plasma is using a camera of a smart phone” is rendered indefinite.  Examiner notes it is unclear as to how something in nature such as plasma uses a camera.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,9 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu.

With respect to claim 1, Qiu teaches a method of pathogen screening, comprising the steps of:
providing a sample (fig 1a),
delivering energy (fig 1a & b, LD) to the sample sufficient to generate a plasma “surface plasmon resonance” (abstract, line 15);
collecting (fig 1a & b, l2) optical emission spectra from the plasma; and
analyzing the optical emission spectra (fig 2e) to determine the presence or increase of a
protein “SARS-CoV” indicative of a pathogen in the body fluid (pg. 5269, col 2, ¶ 2, lines 15-20) (pg. 5270, col 1, ¶ 2, lines 25-30).

Qiu does not specifically teaches a sample of body fluid.

Qiu teaches viral loads of SARS-CoV-2 can be taken from respiratory trace samples including the throat/nasal swabs (pg. 5274, col 1, ¶ 1, lines 35-40).  Examiner takes official notice that a throat and nasal swab would include a saliva sample.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to examine a saliva sample with Qiu’s bio sensor to detect COVID-19 in a patient.

With respect to claim 2 according to claim 1, Qiu teaches the method the pathogen is a virus “SARS-CoV” that can cause disease (pg. 5269, col 2, ¶ 2, lines 15-20).

With respect to claim 3 according to claim 2, Qiu teaches the method wherein the pathogen is a coronavirus (title Qiu).

With respect to claim 9 according to claim 1, Qiu teaches the method wherein the protein is an analyte “SARS-CoV” related to an immune response (pg. 5269, col 2, ¶ 2, lines 15-20).

With respect to claim 14 according to claim 1, Qiu teaches the method wherein the sample of body fluid contains saliva “throat/nasal swabs” (pg. 5274, col 1, ¶ 1, lines 35-40).

Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of Liu CN 108212228 in further view of JP 2017538917.

With respect to claim 4 according to claim 1, Qiu does not teach the protein is an acute phase protein (APP) or APP mediator.

Liu, in the same field of endeavor as Qiu of localized surface plasmon resonance (pg. 3, ¶ 16, line 5 Liu), teaches disease marker detection comprises infection which comprises C-reactive protein.  Examiner notes infections are caused by pathogens (pg. 6, ¶ 5, lines 5-7).  Examiner further notes a C-reactive protein is an acute phase protein.

Lui does not specifically teach detection of C-reactive protein.

JP2017, in the same field of endeavor as Qiu of localized surface plasmon resonance (pg. 2, ¶ 2 JP2017), teaches a sensor chip utilizing localized surface plasmon resonance is configured to detect a C-reactive protein (pg. 1, ¶ 1, lines 1-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect C-reactive protein’s via Qui’s bio sensor to determine if a patient has an infection.

With respect to claim 5 according to claim 1, Qiu does not teach the protein is a C-reactive protein (CRP).

Liu, in the same field of endeavor as Qiu of localized surface plasmon resonance (pg. 3, ¶ 16, line 5 Liu), teaches disease marker detection comprises infection which comprises C-reactive protein.  Examiner further notes infections are caused by pathogens (pg. 6, ¶ 5, lines 5-7).

Lui does not specifically teach detection of C-reactive protein.

JP2017, in the same field of endeavor as Qiu of localized surface plasmon resonance (pg. 2, ¶ 2 JP2017), teaches a sensor chip utilizing localized surface plasmon resonance is configured to detect a C-reactive protein (pg. 1, ¶ 1, lines 1-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect C-reactive protein’s via Qui’s bio sensor to determine if a patient has an infection. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of Chilkoti US 20090247424.	
With respect to claim 6 according to claim 1, Qiu does not teach the protein is ferritin.

Chilkoti, in the same field of endeavor as Qiu of localized surface plasmon resonance (0018, line 4 Chilkoti), teaches ferritin may be used as a binding pair or second member within a biological fluid (0034, line 6).  Chilkoti further teaches any suitable second member as described can be detected. For example, the second member may be a compound found in or marker for: HEP A/B/C/E, Influenza A/B Common and Antibiotic-Resistant Cocci, TB, Syphilis HIV, HCV, HTLV, HPV, Herpes Simplex, Chlamydia.  At the time prior to the effective filing date of the invention it would have been obvious to detect ferritin via Qiu’s bio sensor to determine if a patient has a virus.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of paper of Saiko Kazuno, “Multi-sequential surface plasmon resonance analysis of haptoglobin–lectin complex in sera of patients with malignant and benign prostate diseases, 23 August 2011 hereafter Kazuno.

With respect to claim 7 according to claim 1, Qiu does not teach the protein is haptoglobin.

Kazuno, in the same field of endeavor as Qiu of surface plasmon resonance, teaches surface plasmon resonance detection of haptoglobin-lectin of a patient with malignant and benign prostate disease (title) (fig 1).  Kazuno further teaches recent studies have examined the cancer diagnostic/prognostic values of various acute phase proteins, such as haptoglobin.  At the time prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill to try to detect haptoglobin-lectin to provide a cancer diagnostic/prognostic of a patient.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 in view of paper of Amir Roointana, “Early detection of lung cancer biomarkers through biosensor technology: A review”, 9 October 2018 hereafter Roointana.

With respect to claim 8 according to claim 1, Qiu does not teach the protein is amyloid A.

Roointan, in the same field of endeavor as Qiu of localized surface plasmon resonance, teaches localized surface plasmon resonance biosensors configured to detect amyloid A1 as a lung cancer biomarker (pg. 99, col 2, ¶ 2, lines 15-18) (table 2, line 12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect amyloid A via Qiu bio sensor for detection of lung cancer.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of paper of Manish Sriram, “A rapid readout for many single plasmonic nanoparticles using dark-field microscopy and digital color analysis”, 05 July 2018 hereafter Sriram.

With respect to claim 11 according to claim 1, Qiu does not teach the protein is an interleukin (IL).

Sriram, in the same field of endeavor as Qiu of localized surface plasmon resonance (abstract, lines 1-3 Sriram), teaches the detection of interleukin 6 via localized surface plasmons resonance (abstract, lines 8-10).  Sriram further teaches interleukin 6 was chosen since it is associated in the inflammatory and auto-immune processes of many diseases, such as Alzheimer's disease (pg. 531, col 1, ¶ 3, lines 14-15).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect interleukin 6 to detect whether a patient has Alzheimer's disease.

With respect to claim 12 according to claim 11, the combination teaches the method wherein the interleukin is IL-6 (abstract, lines 8-10 Sriram).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of Liu CN 108212228 in further view of JP 2017538917 in further view of GEUN WO2018/200377.

With respect to claim 13 according to claim 4, the combination does not teach the protein is a cytokine.

Geun, in the same field of endeavor as Qiu of localized surface plasmon resonance, teaches a localized surface plasmon resonance biosensor configured to detect cytokines (pg. 9, lines 14-19). Guen further teaches the need to detect cytokines for critical care in a timely manner.  Geun’s background teaches the detection and trending of biomarker signatures and subtle changes occurring during a diseased state requires rapid analysis of a complex panel of multiple cytokines at high accuracy (pg. 1, lines 25-30).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect cytokines via the combination’s bio sensor to detect diseases such as sepsis in a patient (pg. 1, lines 23-24).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in further view of Lee KR 101847745.

With respect to claim 16 according to claim 1, Qiu teaches the method wherein the optical emission spectra from the plasma is delivered to a smart optical monitoring system (SOMS) (fig 1a &b).

Qiu does not teach an optical fiber.

Lee, in the same field of endeavor as Qiu of localized surface plasmon resonance (fig 1, Lee), teaches the detector of a localized surface plasmon resonance sensor is combined with an optical fiber for collecting emission (fig 1).  At the time prior to effective filing date of the invention it would be obvious to one of ordinary skill in the art to combine an optical fiber with Qiu’s detector as a design choice for collecting emissions from a sample to avoid alignment issues between sample and detector.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangyu Qiu, “Dual-Functional Plasmonic Photothermal Biosensors for Highly Accurate Severe Acute Respiratory Syndrome Coronavirus Detection”, April 13, 2020 hereafter Qiu in view of Goswami IN 201931039853 in further view of paper of Qiang Liu, “Real-time bio detection using a smartphone-based dual-color surface plasmon resonance sensor”, April 2018 hereafter Qiang Liu.

With respect to claim 17 according to claim 1, Qiu does not teach the method wherein the plasma is using a camera of a smart phone and transmitted as digitized data to a remote SOMS system for analysis.

Goswami, in the same field of endeavor as Qiu of localized surface plasmon resonance, teaches a smartphone camera configured to detect an analyte in a localized surface plasmon resonance.

Goswami does not teach transmitted as digitized data to a remote SOMS system for analysis.

Liu’s background, in the same field of endeavor as Qiu of localized surface plasmon resonance (title Liu), teaches combining smartphones with surface plasmon resonance biosensors, wherein real-time communication and data sharing from any remote location are possible with the help of smartphones (col 1, pg. 2, ¶ 1, lines 10-20).  Lui’s background further teaches there are intense interests in converting the smartphone into a low-cost and user-friendly sensing tool for different biochemical sensing applications (pg. 2, col 1, ¶ 1, lines 5-7.  At the time prior to the effective filing date of the invention it would have been obvious of one of ordinary skill to substitute the combination’s detector for a smartphone as cost effective means for acquiring a spectrum with the capability to transmit data from any remote location.

Allowable Subject Matter
Claims 10 & 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the protein is adenosine deaminase”, in combination with the rest of the limitations of claim 10.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the energy delivered to the sample sufficient to generate a plasma is produced with an electrical spark”, in combination with the rest of the limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877